     1:19-cv-03132-RMG          Date Filed 01/19/21     Entry Number 107        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION


 STATE OF SOUTH CAROLINA, et al.,

                  Plaintiffs,

 AUGUSTA, GEORGIA,

                  Plaintiff-Intervenor,

                        v.                        Civil Action No. 1:19-cv-03132-RMG

UNITED STATES ARMY CORPS OF
ENGINEERS, et al.,

                  Federal Defendants,

 GEORGIA PORTS AUTHORITY,

                  Defendant-Intervenor.



                                     NOTICE OF APPEAL


       Notice is hereby given that Federal Defendants in the above-captioned case, hereby

appeal to the United States Court of Appeals for the Fourth Circuit from the Orders entered in

this action on November 23, 2020, permanently enjoining Federal Defendants and granting

judgment for Plaintiffs and Plaintiff-Intervenor on their claims arising under the Water

Infrastructure Improvements for the Nation Act, ECF No. 105, and denying Federal Defendants’

Motions to Dismiss, ECF No. 104.
1:19-cv-03132-RMG       Date Filed 01/19/21     Entry Number 107         Page 2 of 2




 Respectfully submitted this 19th day of January, 2021.
                                      PAUL E. SALAMANCA
                                      Deputy Assistant Attorney General
                                      U.S. Department of Justice
                                      Environment & Natural Resources Division
                                      /s/ Sally J. Sullivan
                                      SALLY J. SULLIVAN (DC Bar No. 1021930)
                                      Trial Attorney
                                      U.S. Department of Justice
                                      Environment & Natural Resources Division
                                      Natural Resources Section
                                      4 Constitution Square
                                      150 M Street NE
                                      Suite 3.142
                                      Washington, DC 20002
                                      Tel: (202) 514-9269
                                      Fax: (202) 305-0506
                                      Email: sally.sullivan@usdoj.gov
                                      LESLIE M. HILL (D.C. Bar No. 476008)
                                      U.S. Department of Justice
                                      Environment & Natural Resources Division
                                      Environmental Defense Section
                                      4 Constitution Square
                                      150 M St. NE
                                      Suite 4.149
                                      Washington, DC 20002
                                      Tel: (202) 514-0375
                                      Fax: (202) 514-8865
                                      Email: leslie.hill@usdoj.gov

                                      BETH DRAKE (#5598)
                                      Assistant United States Attorney
                                      1441 Main Street, Suite 500
                                      Columbia, SC 29201
                                      Tel: (803) 929-3061
                                      Email: beth.drake@usdoj.gov

                                      Attorneys for Federal Defendants
